DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to claims filed 04/26/2021 and Applicant’s request for reconsideration of application 15/943,045 filed 04/26/2021.
As such, claims 1, 2, 6-8, 13, 14, 16-18, 20, and 21 have been examined with this office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. The examiner . 
Applicant claims 1 and 8 recites the limit (or an equivalent) "receive, via the merchant communication device at the merchant exercise facility, identification details of a consumer from a wearable device of the consumer during a first communication;
communicate, via the merchant communication device, merchant data to the consumer wearable device upon receipt of the consumer identification details, the merchant data comprising rate details for each of the one or more resources 
receive, via the merchant communication device, resource usage data from the consumer wearable device during a second communication, the resource usage data comprising an aggregated cost for the one or more resources based on a usage of the one or more resources by the consumer and the rate details for the one or more resources, wherein the usage of each of the one or more resources is determined by the consumer wearable device based on:
a position of the wearable device proximate each of the one or more resources as defined by a digital map of the merchant exercise facility and a duration of the wearable device at said position;
receive a payment confirmation message upon transfer of the aggregated cost from a payment instrument of the consumer to a merchant financial account; and
in response to the payment confirmation message, actuate the gateway to permit the consumer to exit the merchant exercise facility”. 
Consumer wearable devices such as Fitbit and Smartwatches track an individual’s physical state and physical activity. Though, such wearable devices can communicate to another device the gathered data, the wearable devices are only used for data gathering and not the requisite claim limits which require the wearable device to transmit to the merchant communication device at the merchant exercise facility, identification details of a consumer from a wearable device of the consumer during a first communication, receive via the merchant communication device, merchant data upon receipt of the consumer identification 
To meet the written description requirement under 35 U.S.C. 112(a), the specification must describe to one skilled in the art the specific algorithm or steps/procedure the applicant intended to implement the consumer wearable device to implement the claim limits for the wearable device to transmit to the merchant communication device at the merchant exercise facility, identification details of a consumer from a wearable device of the consumer during a first communication, receive via the merchant communication device, merchant data upon receipt of the consumer identification details, the merchant data comprising rate details for each of the one or more resources in the merchant exercise facility, the one or more resources including one or more of exercise machines and swimming pools; and transmit to the merchant communication device, resource usage data from the consumer wearable device during a second communication, the resource usage data comprising an aggregated cost for the one or more resources based on a usage of the one or more resources by the consumer and the rate details for the one or more resources.
.
Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. The examiner notes that the written description requirement for 35 U.S.C. 112(a) is a separate inquiry from the enablement inquiry under 35 U.S.C. 112(a). For enablement , the specification must teach those of ordinary skill in the art how to make and use the full scope of the claimed invention without undue experimentation. However, to fulfill the written description requirement under 35 U.S.C. 112(a), the specification as filed must describe the claimed invention in sufficient detail so that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. An absence of details in the disclosure . 
Applicant claim 16 recites the limit (or an equivalent) "receive merchant data, from the merchant communication device, in response to communication of the consumer identification details, the merchant data comprising details of a merchant financial account associated with the merchant facility and rate details for each of the one or more resources, the one or more resources including one or more of exercise machines;
track usage of each of the one or more resources by the consumer based on:
a position of the wearable device relative to each of the one or more resources as defined by a digital map of the merchant exercise facility and a duration of the wearable device at said position;
determine resource usage data for the consumer based on the tracked usage of each of the one or more resources and the rate details for each of the one or more resources, the resource usage data including an aggregated cost for the one or more resources used by the consumer;

transfer the aggregated cost from a payment instrument of the consumer to the merchant financial account associated with the merchant facility based on the details of the merchant financial account included in the merchant data, the payment instrument linked to the digital wallet”. However, for the cited claim limit(s) the disclosure of the present application does not sufficiently describe how the inventor intended to build and modify a wearable device, such as a smart watch, to  perform the functions required by the claims. Further, the examiner contends that modifying a wearable device to perform the cited functions is not well known in the art and requires detailed description in order for one skilled in the art to build and use the invention.  Therefore, the specification does not meet the written description requirement under 35 U.S.C. 112(a) for the cited claim limit. As such, claim 16 and any claims which depend therefrom fail to comply with the written description requirement.

Prior Art
The claims overcome the prior art of record such that none of the cited prior art reference’s disclosures can be applied to form the basis of a 35 USC § 102 rejection nor can they be combined to fairly suggest in combination, the basis of a 35 USC § 103 rejection when the limitations of the functioning of the customer wearable device are read in the particular environment of the claims. Therefore, the claims may be allowable if amended to overcome the rejection(s) under 35 . 

Response to Arguments 
Applicant's arguments with regards to claims have been fully considered but they are not persuasive.  

EXAMINER’S RESPONSE to APPLICANT REMARKS CONCERNING Claim Rejections - 35 USC § 112 1st: The Examiner respectfully disagrees with Applicant’s arguments. MPEP § 2106.01 Computer Programming, Computer Implemented Inventions, and 35 U.S.C. 112(a) or Pre-AIA  35 U.S.C. 112, First Paragraph [R-08.2017], makes it clear that “… original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. See MPEP §§ 2163.02 and 2181, subsection IV. 

When examining computer-implemented functional claims, examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends 
The claims require that a consumer wearable device (i.e. Fitbit® tracker as described in paragraph [0028]) perform the claimed functions. However, the claimed functions are not typical of a Fitbit® tracker. Therefore, one skilled in the art would have to be apprised of how a Fitbit® tracker is modified to perform the functions of the claims. Even if the claim limit of a consumer wearable device is read more broadly than the specific example of a Fitbit® tracker, a detailed implementation of the consumer wearable device to perform the functions required by the claims would be required. Again, it not enough that one skilled in the art could implement hardware and write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. Here, the examiner has taked the position that the consumer wearable device is not an off-the-shelf product but a specific device since no known off-the-shelf product is available to achieve the claimed invention. 
Regarding applicant’s argument that “one skilled in the art would certainly know how to implement the claimed invention. In particular, as for which exercise machine, the specification provides sufficient detail that one of ordinary skill in the art would certainly be able to program the wearable device to determine not 

EXAMINER’S RESPONSE TO APPLICANT REMARKS CONCERNING Claim Rejections - 35 USC § 101: Applicant's arguments with regards to 35 USC § 101 have been fully considered and the rejection is withdrawn since the examiner has taked the position that the consumer wearable device is not an off-the-shelf product but a specific device since no known off-the-shelf product is available to achieve the claimed invention. Applicant appears to support the position that the consumer wearable device is utilized in an unconventional manner (page 11 of Applicant Argument/Remarks Made in an Amendment dated 06/04/2020). However, the modifications required to the consumer wearable device are not described in detail such that one skilled in the art could build and use the invention (see 35 USC § 112 rejections).

Conclusion
For prior art made of record and not relied upon is considered pertinent to applicant's disclosure see Notice of References Cited items A-C submitted 02/03/2021 used as prior art and in the conclusion section in the office action submitted 02/03/2021.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gregory Pollock whose telephone number is 571 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Gregory A Pollock/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        
07/31/2021